DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered. The current status of the claims is:
Claims 1-4, 7-9, 11-13, and 15 are pending.
Claims 1-4, 7-9, 11-13, and 15 have been amended.
Claims 5-6, 10, and 14 are previously canceled.


Allowable Subject Matter
Claims 1-4, 7-9, 11-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination of limitations presented in the claim are not found within the available prior art. The combination of Arimilli and Kaxiras presented in the rejection dated 11/25/2020 fail to teach the claims as amended as they fail to disclose “wherein a common shared level is identified among the at least one intermediary cache memory and the at least one shared memory,
the identifying being based on which of the at least one intermediary cache memory and the at least one shared memory is shared between two of the multiprocessor cores,  wherein the common shared level is a level within computer system memory where a bit's value for a memory block becomes shared from being private in levels closer to local cache memory, wherein a cache coherence operation is selected among a plurality of cache coherence operations based on said common shared level being identified, and wherein said cache coherence operation is performed upon the occurrence of a coherence event.”
	Patsilaras et al. (US 2015/0370707 A1) was identified as the closest available prior art and teaches a multi-processor system that includes an intermediate cache level that may be split between common and shared regions; however, Patsilaras does not teach “wherein each cache line has a bit that signifies whether this cache line is private or shared in said shared memory, […] wherein the common shared level is a level within computer system memory where a bit's value for a memory block becomes shared from being private in levels closer to local cache memory, wherein a cache coherence operation is selected among a plurality of cache coherence operations based on said common shared level being identified,”.
An updated search of the available prior art identified additional references pertinent to the disclosed invention including: Cantin (US 2010/0191914 A1), Li et al (US 2010/0153649 A1), Kurichiyath (US 2007/0067578 A1), Michael et al. (US 2001/0010068 A1), and Li et al (US 2010/0153649 A1);  however, none of the references, alone or in combination overcome the deficiencies of Patsilaras or Arimilli and Kaxiras in a manner which would anticipate or render the claimed invention obvious. 
Claims 2 and 11 present a similar combination of limitations to those presented in claim 1. As such, they are allowed for the same reason.  Claims 3-4, 7-9, 12-13, and 14 are dependent upon claims 1, 2, and 11 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138